587DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 10,938,746. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-20 of U.S. Patent No. 10,326,746. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10,326,746
Claim 5: A system comprising:
one or more processors; and
memory including instructions that, as a result of being executed by the one or more processors, cause the system to:
     receive a request to configure one or more applications on a client device;
     provide a setup code, the setup code comprising a first key component of a first key usable for authentication and subject to a validity period during which the setup code is valid;
     provide a manifest file usable for configuration of the one or more applications, the manifest file comprising a second key component of the first key usable for authentication and the first key  being derivable using a set of key component that comprises the first key component and the second key component;
     receive information associated with access to the first key; and
     provide a second key.
Claim 5: A system comprising:
one or more processors; and
memory including instructions that, as a result of being executed by the one or more processors, cause the system to:
     receive a request to configure one or more applications on a client device;
     provide a setup code, the setup code comprising a first key component of a first key usable for authentication and subject to a validity period during which the setup code is valid;
     provide a manifest file usable for configuration of the one or more applications, the manifest file comprising a second key component of the first key usable for authentication and the first key  being derivable using a set of key component that comprises the first key component and the second key component;
     receive information associated with access to the first key; 
    evaluate the information associated with access to the first key to determine whether the information is valid; and
     provide a second key.


Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for generating and validating authentication key by  transmitting to the client device, a manifest file including a second portion of the authentication key and is substantively-similar independent claim 13, said claims are merely a broader version of claim 1 of U.S. Patent No. 10,326,746 contains at least all of the limitations (or obvious equivalents) recited in claim 1 of the instant application.
	With regard to claims of the 6-12,14-20, each depending from one of independent claims 5 and 13, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,326,746 in view the foregoing nonstatutory double patenting rejection of claim 1.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,938,796. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10,938,796
Claim 1: A computer-implemented, comprising:
receiving, from a client device, a request to configure one or more applications for the client device;
     transmitting data to the client device to cause an interface displayed on the client device to present a setup code, the setup code comprising a first portion of an authentication key usable to authenticate the client device and subject to a validity period such that the setup code is  valid during the validity period;
    providing, to the client device , a manifest file usable to configure the one or more applications for the client device, the manifest file comprising a second portion of the authentication key and the authentication key being derivable through a combination of the first portion of the authentication key and the second portion of the authentication key;
    receiving, from the client device, information associated with access to the authentication key;
    determining that the authentication key is valid for authenticating the client device;
    obtaining, from an identity management service, an access key usable by the client device to access computing resources of a service provider, and
    providing the access key to the client device.
Claim 1: A computer-implemented method, comprising:
     transmitting, in response to a request to initialize an application executed by a client device, data to the client device to cause an interface displayed on the client device to present a setup code, the setup code corresponding to a first portion of an authentication key and valid for a first interval of time;
     transmitting, to the client device, a manifest file including a second portion of the authentication key and valid for a second interval of time;
    receiving, from the client device, the authentication key generated based at least in part on the first portion of the authentication key and the second portion of the authentication key;
     validating the authentication key; and
    as a result of validating the authentication key, providing an access key to the client device, the access key used, by the application, to obtain access to a set of computing resources of a service provider.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method of authenticating first and second portion of authentication key where a manifest file including a second portion of the authentication key; and only differing in that the claims of the '796 patent explicitly recite as a result of validating the authentication key, providing an access key to the client device, the access key used, by the application, to obtain access to a set of computing resources of a service provider.  Thus, the claims of the ‘796 patent are rendered as obvious variants of the instant claims.
Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435